Citation Nr: 1826953	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  16-33 409	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1. Entitlement to a compensable evaluation for corneal scars, bilateral.

2. Entitlement to a compensable evaluation for tinnitus.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).  

(The subject of whether there was CUE within the prior Board decision of March 1958 is the subject of a separate decision.)
 

REPRESENTATION

Veteran represented by:	Polly Murphy, Esq.




WITNESSES AT HEARING ON APPEAL

The Veteran and his niece


ATTORNEY FOR THE BOARD

J. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from April 9, 1956 to August 20, 1956.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Regional Office (RO) in Muskogee, Oklahoma.  
  
The Veteran testified during a July 2017 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  The transcript of that proceeding is of record.  


FINDINGS OF FACT

1. During the June 2017 Board videoconference hearing, the Veteran's attorney indicated that she was withdrawing from appeal issues of increased evaluation for bilateral corneal scars and tinnitus, whereas these claims pertained to another veteran's case. 

2. By additional June 2017 correspondence, the Veteran's attorney indicated that for similar reasons the Veteran was withdrawing the TDIU claim.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized attorney, has withdrawn this appeal at his hearing before the undersigned.  The statement indicating his intention to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
D. Martz Ames
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


